DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 19-20 in the reply filed on 4/6/22 is acknowledged.  The traversal is on the ground(s) that the application can be examined concurrently without serious burden.  This is not found persuasive because applicant did not prove that the process cannot be performed by hand, but merely provided some overlapping claim language.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) access a plurality of data inputs that include failure data of at least one material included in multiple equipment pieces, wherein the failure data includes at least details regarding incidents of failures and suspensions and wherein the suspensions include probable failures; extract the details of the incidents of the failures and the suspensions from the failure data, wherein the details include at least fault words associated with negations and at least one of the incidents includes a sequence of one or more of the failures and the suspensions; and identify a best fit distribution for the failure data from a plurality of data distributions.  The pointed to claim limitations fall within the abstract idea grouping of mental processes.  As accessing data, extracting details from the data via word association, and identifying best fit distribution for the data is simple enough to be performed in the mind of a user, insofar as how the claim structurally defines the pointed to limitations.  The claimed processor and non-transitory processor readable medium read as generic computer elements merely acting as tools for performing the identified abstract ideas.  The claim further recite steps to calculate parameters of a data distribution of the plurality of data distributions associated with the best fit distribution; and build a demand profile for the at least one material using the parameters from the best fit distribution, wherein the demand profile provides an estimation of a future probability of failure of the at least one material in each equipment piece of the multiple equipment pieces that includes the at least one material wherein one or more of the failure and the suspension of the at least one material in the equipment piece leads to a demand for the at least one material.  The calculation of parameters of data distribution and the building of a profile from those calculation with an estimation of a future probability, as supported within applicant’s speciation, are rooted in mathematical operations.  In addition to abstract idea falling within the grouping of mental concepts, the claim also recites abstract ideas that fall within the grouping of mathematical concepts. These judicial exceptions are not integrated into a practical application because the generically claimed computer elements merely act as tools for performing the identified abstract ideas.  In addition, the claim defines obtaining an optimal inventory level to be maintained for the at least one material from the demand profile via measuring availability of the multiple equipment pieces that include the at least one material which reads as an insignificant extra solution activity of mere data gathering without providing significantly more or implementing the abstract ideas in a practical application.  Lastly, the claimed step of outputting a maintenance schedule for the multiple equipment pieces that include the at least one material reads fails to meaningfully limit the claim because it does not require any particular application of the recited mental concepts and calculations, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer elements are considered well-understood, routine and conventional while the claimed data gathering and outputting steps do not implement the abstract ideas into a practical application.  Lastly, the additional elements of at least one material, and equipment piece of multiple equipment piece merely link the abstract ideas to a field of use without providing significantly more or implementing the abstract ideas in to practical application.  Claim 19 is rejected similarly to claim 1.

	Claims 2, 3, 4, and 11 further defines the abstract idea that falls within the abstract grouping of mental concepts without providing significantly more or implementing the abstract idea into a practical application.  The claimed processor merely acts as a tool for performing the identified abstract ideas without providing significantly more or implementing the abstract ideas into a practical application.  

	Claims 5-9 further defines the identified abstract ideas without providing significantly more or implementing the abstract ideas into a practical application.  Further, the additional element of the processor merely performs the identified abstract ideas, as the claims defines various statistical analyses rooted in mathematical operations.

Claims 10 further defines the abstract idea that falls within the abstract grouping of mental concepts without providing significantly more or implementing the abstract idea into a practical application.  Further, the additional elements of materials and equipment pieces merely link the abstract ideas to a field of use without providing significantly more while the processor acts as a tool for performing the identified abstract ideas.  

Claims 12 and 13 further defines the abstract idea that falls within the abstract grouping of mental concepts without providing significantly more or implementing the abstract idea into a practical application.  The claimed processor merely acts as a tool for performing the identified abstract ideas, while the additional elements of at least one material, equipment piece generally link the abstract idea to a field of use without providing significantly more or implementing the abstract ideas into a practical application.  

Claim 20 further defines the insignificant extra solution activity of data gathering without providing significantly more or implementing the abstract idea into a practical application.  The claimed processor merely acts as a tool for performing the identified abstract ideas, while the additional element of at least one material generally link the abstract idea to a field of use without providing significantly more or implementing the abstract ideas into a practical application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bradley et al. (2007/0124009) which teaches solving inventory problems.
Laksham et al. (2007/0294149) which teaches determining an optimal level of inventory.
Leao (2017/0372237) which teaches using ontologies for establishing relationships based on needs and faults.
Rajpathak (An Ontology-Based Text Mining Method to Develop D-Matrix from Unstructured Text) which teaches using text from OEM documents for determining faults and actions needed to repair the faults.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853